Citation Nr: 0017424	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Navy from 
March 1964 to July 1966.  His decorations include the Vietnam 
Campaign Medal, the Vietnam Service Medal, and the National 
Defense Service Medal.  He was discharged under honorable 
conditions.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).

We note that the appellant requested a hearing before a 
member of the Board to present additional evidence and 
testimony in support of his claims.  However, he failed to 
report, without good cause, for the scheduled June 1999 
hearing and, to date, he has not presented additional 
evidence to the Board.  Accordingly, the Board will proceed 
with a disposition of the claims.


FINDINGS OF FACT

1.  The appellant avers that he has PTSD due to his Vietnam 
service experiences.  He did not respond to VARO's December 
1996 request for detailed information concerning his claimed 
in-service stressors, or Vietnam service experiences.

2.  The appellant is not a combat veteran; he served aboard 
the U.S.S. Ellison in 1965 as a fire control technician and 
he reportedly provided the necessary targeting information so 
that his ship could shell enemy positions in Vietnam.  The 
appellant received no combat medals or other awards 
indicative of combat service.

3.  Report of VA hospitalization dated October 1996 and VA 
progress notes dated October 1996 to February 1997 reflect 
diagnoses for PTSD, but there is no mention of service 
related stressors in these medical records.

4.  The appellant reported on VA PTSD examination in May 1997 
that he had flashbacks "where he can see the shells landing 
on the beaches at Vietnam and blowing up children and old 
men."

5.  PTSD and bipolar disorder were diagnosed on VA PTSD 
examination in May 1997; the stressors cited by the examiner 
on this examination were "has not been able to find 
permanent jobs" since the appellant's 1996 prison release 
and "combat experiences."

6.  Credible supporting evidence that any claimed PTSD in-
service stressor actually occurred has not been presented.

7.  Competent medical evidence has not been presented 
relating the diagnosis of bipolar disorder to service.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for PTSD has 
not been presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

2.  A well grounded claim for service connection for bipolar 
disorder has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for PTSD and bipolar 
disorder.  Service connection may be granted, when the facts, 
as shown by the evidence, establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

Generally, to establish a plausible claim, a veteran must 
present medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the present disease or injury.  
Epps v. Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (1999).

According to the decision of the United States Court of 
Appeals for Veterans Claims (hereinafter "Court") in Cohen v. 
Brown, 10 Vet. App. 128 (1999), a well grounded claim for 
service connection for PTSD requires the following: 1) a 
clear diagnosis of PTSD; 2) in-service incurrence of 
stressor, and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

Forms DD-214 and DD-215 reflect that the appellant served in 
the U.S. Navy.  Service records do not show that was involved 
in any campaigns or combat or that he received any combat 
injuries.  He was awarded the National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal; he 
received no combat badges.  His military occupational 
specialty is not shown on the service records, but the 
appellant reported he was trained as a fire control 
technician, and service records show that he was received for 
duty aboard the U.S.S. Ellison in late August 1965, where he 
served until June 1966 when he was returned the Naval Station 
in Norfolk, Virginia, for disciplinary action.  Service 
medical records, including treatment entries from the U.S.S. 
Ellison and service separation examination, are negative for 
psychiatric complaints or findings.  However, these records 
show that he appellant sustained a self-inflicted laceration 
to the wrist during his confinement for disciplinary action 
while in Norfolk, Virginia.

In 1989, the appellant filed a claim for service connection 
for PTSD, averring that it was due to "Vietnam service."  
The claim was denied because no evidence had been presented 
showing a diagnosis for PTSD.  The appellant renewed his 
claim for service connection for PTSD in August 1996, along 
with initiating a claim for an acquired psychiatric disorder 
manifested by nerve and hallucinations.  In December 1996, 
VARO requested that the appellant provide detailed 
information regarding the in-service stressful incident(s) 
resulting in his claimed PTSD.  This request, a letter sent 
to the appellant's last known address of record, was not 
returned by the post office to the VA as undeliverable and, 
to date, the appellant has not provided the requested 
information.

Report of VA hospitalization dated October 1996 and VA 
progress notes dated October 1996 to February 1997 reflect 
diagnoses for PTSD, but there is no mention of service 
related stressors in these medical records.  During 
hospitalization October 1996, the appellant was treated for 
rectal bleeding and first degree AV block.  He received no 
treatment or evaluation for PTSD during this hospitalization.

In May 1997, a VA PTSD examination was conducted.  By 
history, the appellant left 12th grade at age 17 because he 
was having quarrels with his teachers and he decided to join 
the U.S. Navy.  He reported that he was trained as a fire 
control technician and assigned to the U.S.S. Ellis [sic], 
which was a Naval destroyer, for a period of 10 months.  He 
further reported that the ship "constantly shelled enemy 
positions on the shore and his work involved finding the 
range of the enemy targets and giving it to the ship's 
[155mm] cannons."  The appellant stated that, while aboard 
ship, he became less sociable, angry, and frustrated, and 
that he went AWOL when the ship returned to Norfolk, 
Virginia, until he was picked up by the shore patrol.  The 
appellant alleges that a psychiatrist saw him in service, but 
that he did not know if any diagnosis was made.  After 
receiving a discharge under honorable conditions, the 
appellant worked shortly, but then began robbing drug dealers 
of money and engaging in other criminal activities.  He was 
reportedly jailed a numerous occasions, totaling roughly 23 
years.  Most recently, he was released the Federal 
Penitentiary in Marian, [sic] Illinois, in March 1996 having 
served his full term and has been unable to secure more than 
temporary employment.

On mental status evaluation in May 1997, the appellant 
reported numerous psychiatric symptoms and reported that he 
acted in a way that was "looking for trouble."  He reported 
that his hobbies were limited to reading and fishing.  He 
indicated that he fished every day for 3 months when he got 
out of jail, and thereafter fished frequently until he 
entered Domiciliary Care at the Biloxi VA Medical Center.  
The examiner stated that the appellant had a "considerable 
number of post-traumatic stress disorder symptoms, and never 
talks about his war experiences or watches war movies."  The 
appellant reported that he had "intrusive thoughts four 
times a week, nightmares four times a week, flashbacks about 
three times a year where he can see the shells landing on the 
beaches at Vietnam and blowing up children and old men."  It 
was noted that the appellant had high average intelligence.  
The Axis I diagnoses were PTSD and bipolar disorder.   He was 
also diagnosed on Axis II with adult antisocial personality 
behavior.  His Axis IV stressors were cited by the examiner 
as "has not been able to find permanent jobs" and "combat 
experiences."

After carefully reviewing the evidence of record, the Board 
finds that the appellant has not presented a well grounded 
claim for service connection for PTSD and bipolar disorder.  
While record shows a diagnosis for PTSD and bipolar disorder, 
credible supporting evidence that the claimed PTSD in-service 
stressor(s) actually occurred has not been presented, Cohen 
supra., and competent medical evidence has not been presented 
relating the diagnosis of bipolar disorder to service. See 
Caluza supra at 506.

Regarding the claim for PTSD, as a threshold matter, the 
Board finds that the appellant is not a combat veteran.  He 
does not aver that he was in combat, nor do the appellant's 
service records demonstrate combat service in Vietnam.  
Specifically, forms DD-214 and DD-215 do not show that he was 
involved in any campaigns or combat or that he received any 
combat injuries.  While the appellant received the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal, he received no combat badges.  
Therefore, as the appellant has not argued and the record 
does not show that he is a combat veteran, the presumption of 
the incurrence of in-service stressor does not apply.  See 
38 C.F.R. § 3.304(f) (1999).

The Board notes that the examiner reported "combat" as a 
stressor in support of his diagnosis for PTSD and, possibly, 
bipolar disorder, on VA PTSD examination in May 1997.  
However, his conclusion that the appellant was in combat is 
clearly based on his interpretation of uncorroborated 
statements made by the appellant during the course of the 
evaluation since it ignores the relevant service records 
discussed above.  Therefore, this reference to combat 
stressors is not sufficient to establish that the appellant 
engaged in combat with the enemy and afford the appellant the 
benefit of the presumption of "stressor."

With respect to the "stressor(s)" claimed by the appellant, 
the Board observes that it is difficult to ascertain 
precisely the nature of the stressor(s) believed by the 
appellant to have precipitated the onset of PTSD.  This is 
because he failed to respond to VARO's December 1996 request 
for detailed information regarding his stressor(s) and 
because he failed to report for a scheduled hearing, wherein 
he may have described with greater detail the alleged 
stressor(s) causing PTSD.  Without detailed information 
regarding the claimed stressor(s), verification of the 
experiences or incidents is impeded, and the evidence 
necessary to well ground the claim may not be obtained.  The 
duty to assist claimants in the development of their claims 
is not a one-way street; but rather, claimants are expected 
to comply with reasonable requests for information.  See Wood 
v. Derwinski, 1 Vet.App. 190 (1991).

We note that, in his original claim in May 1989, the 
appellant reported that his "Vietnam service" caused PTSD, 
but he did not elaborate on the circumstances, events, or 
incidents that were stressful.  He later reported on the May 
1997 VA PTSD examination that he had flashbacks of seeing 
"the shells landing on the beaches at Vietnam and blowing up 
children and old men."  The validity of this event, or 
recurring event, during the appellant's service is highly 
questionable in the Board's view as it is unlikely a U.S. 
Naval destroyer could position itself close enough to shore 
for crew members to visualize the target or the shore.  
However, evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).  In this case, the appellant has not 
provided any evidence that the reported event occurred, apart 
from is own statements of this event, and it is not clear 
from the record whether the flashback reported by the 
appellant is simply something he imagines occurred on the 
beaches that were allegedly shelled from his Naval destroyer.  
Ultimately, if this is indeed the claimed stressor causing 
the appellant's psychiatric problems, credible supporting 
evidence that this claimed stressor actually occurred has not 
been presented, nor has competent medical evidence been 
presenting linking this stressor to PTSD.  See Cohen supra.  
We note that the May 1997 diagnosis for PTSD was linked to 
combat, which is not shown.  Accordingly, the claim for 
service connection for PTSD is not well grounded.


ORDER

Service connection for PTSD is denied.

Service connection for bipolar disorder is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

